JUDGMENT
This appeal was considered on the record from the United States District Court for the District of Columbia, and on the briefs filed by the parties. The Court has determined that the issues presented occasion no need for a published opinion. See D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the grant of summary judgment be affirmed essentially for the reasons stated in the district court’s memorandum opinion filed January 6, 2000. It is
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing. See D.C.Cir. R. 41(a)(1). This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.